Title: To Thomas Jefferson from Segond, 17 January 1787
From: Segond de Sederon, Jacques Marie Blaise, Chevalier de
To: Jefferson, Thomas


Beausset-en-Provence, 17 Jan. 1787. A friend, charged with collecting for him the interest due on his account with the United States, informs him that Mr. Grand has received no funds for that purpose; the payment is now two years in arrears; asks how long this will continue. “Aprés avoir exposé nos jours à la [service] de vos etats, avoir coopéré à la grande œuvre de votre independence, n’est il pour naturel de compter sur un revenu Si justement acquis? Quand pendant une geurre tres longue nous nous some privé de toute jouissance, que nous n’avons même procuré l’absolu necessaire qu’a nos depens, n’est il pas horrible que les etats mettent tant de lenteur à liquidés une creance qu’ils ont si authentiquement reconue bien acquise; qu’ils n’en payent pas même l’interets? S’ils [avaient] quelque idée de justice, trois années de paix ne les [. . . .]” Not expecting such a lack of good faith, he borrowed 1,800 francs for his trip to Paris; is being pressed for the payment of the loan and, as always, eager to satisfy his obligations, asks TJ to draw an order on Mr. Grand for payment or, if TJ prefers, he will accept a personal note. Justice demands that he be saved from the embarrassing position in which the default of the United States has thrown him.
